



EXHIBIT 10.3


COSTAR GROUP, INC.
RESTRICTED STOCK AGREEMENT
2016 STOCK INCENTIVE PLAN




CoStar Group, Inc. (the “Company”) has granted you an award of restricted stock
under the CoStar Group, Inc. 2016 Stock Incentive Plan, as amended from time to
time (the “Plan”), on the terms and conditions set forth below:
1. Grant of Restricted Stock. On the issue date indicated above (the “Date of
Grant”), the Company hereby grants to you the number of shares indicated above
(the “Shares”) of common stock of the Company (the “Common Stock”) at the
purchase price of $0.01 per share (the “Purchase Price”), subject to the terms
and conditions set forth below (the “Stock Grant”).
2. Governing Plan. This Stock Grant is subject in all respects to the applicable
provisions of the Plan, a copy of the current form of which may be accessed,
viewed and/or printed under the “Documents” section of the Solium Shareworks™
website under “Guides and General Reference”. By accepting (by electronically
signing) this agreement (the “Agreement”), you acknowledge that you have
received and read the Plan. This Agreement incorporates the Plan by reference
and specifies other applicable terms and conditions. All capitalized terms not
defined by this Agreement have the meanings given in the Plan. Whenever a
conflict may arise between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control.
3. Lapse of Restrictions.


a.
The Stock Grant shall vest as indicated in the vest schedule above. In
accordance with Section 4 below, any portion of the Stock Grant that has not
vested at your termination of employment, consultancy, directorship or other
position making you an eligible participant under the Plan will not thereafter
vest, unless the Compensation Committee of the Company’s Board of Directors (or
other administrator of the Plan, the “Administrator”) determines otherwise.



b.
The Stock Grant shall vest immediately upon the occurrence of a Change in
Control.



“Change in Control” means the occurrence of any one or more of the following
events:


i.
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
more than 80% of the undiluted total voting power of the Company’s then
outstanding securities eligible to vote to elect members of the Board (the
“Company Voting Securities”);



ii.
consummation of a merger, consolidation or reorganization of the Company with or
into any other entity, unless the holders of the Company Voting Securities
outstanding immediately before such consummation, together with any trustee or
other fiduciary holding securities under a Company benefit plan, hold securities
that represent immediately after such merger or consolidation at least 20% of
the combined voting power of the then outstanding voting securities of either
the Company or the other surviving entity or its parent; or



iii.
the stockholders of the Company approve (A) a plan of complete liquidation or
dissolution of the Company or (B) an agreement for the Company’s sale or
disposition of all or substantially all of the Company’s assets, and such
liquidation, dissolution, sale or disposition is consummated.

Even if other tests are met, a Change in Control will not have occurred under
any circumstances in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.




1

--------------------------------------------------------------------------------





The provisions of Section 5 will also apply if the Change in Control also is a
Substantial Corporate Change (as defined in those provisions).


c.
The Administrator may, in its sole discretion, accelerate the time at which your
Stock Grant shall vest; provided, that, except in the case of a Change in
Control or your death or disability, the Stock Grant shall not vest (i) before
the one-year anniversary of the Date of Grant if subject to achievement of
performance criteria, and (ii) in all other cases, before the three-year
anniversary of the Date of Grant.



d.
The vesting period of the Stock Grant may be adjusted by the Administrator to
reflect the decreased level of employment during any period in which you are on
an approved leave of absence or employed on a less than full time basis,
provided, that the Administrator may take into consideration any accounting
consequences to the Company.

4. Termination of Service. Notwithstanding Section 3 above, if your service as a
director, officer, employee or consultant (as applicable) of the Company or any
of its Subsidiaries is terminated, the Stock Grant shall immediately terminate
and be canceled to the extent it is not vested on the date of your termination,
and any Shares subject to this Agreement which have not vested on or before that
date shall be forfeited without the payment of any additional consideration.


5. Corporate Change. Upon a Substantial Corporate Change, unless the Board
determines otherwise, any unvested portion of the Stock Grant will fully vest
unless provision is made in writing in connection with such transaction for:


a.
assumption or continuation of outstanding Stock Grants; or



b.
the substitution for such Stock Grants, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Stock Grant
will continue in the manner and under the terms so provided.



A “Substantial Corporate Change” means the occurrence of any one or more of the
following events:


i.
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
100% of the combined voting power of all classes of stock of the Company;



ii.
merger, consolidation or reorganization of the Company with or into one or more
entities in which the Company is not the surviving corporation (other than a
merger or consolidation with a wholly owned subsidiary, a reincorporation of the
Company in a different jurisdiction or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings);



iii.
merger, consolidation or reorganization of the Company in which the Company is
the surviving corporation, but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company;



iv.
the liquidation or dissolution of the Company; or



v.
the sale or disposition of all or substantially all of the Company’s assets.

6. Restriction on Sale or Other Transfer. You shall not sell, pledge, assign,
transfer, hypothecate or otherwise dispose of any unvested portion of the Stock
Grant, and such unvested portion of the Stock Grant shall not be subject to
execution, attachment or similar legal process. Any attempt to sell, pledge,
assign, transfer, hypothecate or otherwise dispose of any unvested portion of
the Stock Grant, or to subject such unvested portion of the Stock Grant to
execution, attachment or similar legal process, shall be null and void.
7. Procedure for Issuance of Shares. Following the Date of Grant, the Company
will issue stock certificates in your name for the Shares, but the stock
certificates will remain in the Company’s custody, and the stock certificates
will contain a legend describing the restrictions set forth in this Agreement.
As soon as practicable after all or any portion of the Stock Grant has vested as
provided in Section 3 or 5, the Company shall issue new stock certificates for
those Shares, provided that


2

--------------------------------------------------------------------------------





a.
you have complied with any requests for representations under the Plan;

b.
the Company has received proof satisfactory to the Company that a person seeking
to receive the Shares after your death or disability is authorized and entitled
to receive the Shares; and

c.
you have satisfied any federal, state, or local tax withholding obligations.

The Company will round down any fractional Shares but will not make any cash or
other payments in settlement of fractional shares eliminated by rounding. If the
Stock Grant has not then fully vested, the Company will carry forward the
fractional Shares rather than eliminating them. Notwithstanding the foregoing,
the Company, in its sole discretion, may also use alternatives to issuing
physical stock certificates, such as “book entry only” recordation.


8. Compliance with Securities Laws. Upon the acquisition of any Shares pursuant
to this Agreement, you shall enter into such written representations, warranties
and agreements as the Company may reasonably request in order to comply with
applicable securities laws or this Agreement. Nothing herein obligates the
Company to register or qualify the Shares pursuant to any federal or state
securities laws.
9. Compliance with Laws. Notwithstanding any of the other provisions hereof, you
agree that the Company will not be obligated to issue any Shares pursuant to
this Agreement, if issuing the Shares would violate any provision of any law or
regulation of any governmental authority. Notwithstanding anything to the
contrary in Section 7, the certificates representing the Shares of Common Stock
issued pursuant to this Agreement will be stamped or otherwise imprinted with
legends in such form as the Company may require with respect to any applicable
restrictions on sale or transfer.
10. Voting and Other Rights. Subject to the provisions of the Plan and this
Agreement, you shall have all of the powers, preferences, and rights of a holder
of Common Stock with respect to the Shares comprising the Stock Grant, including
the right to vote the Shares and the right to dividends and other distributions,
if any. You agree and understand that nothing contained in this Agreement
provides, or is intended to provide, you any protection against potential future
dilution of your stockholder interest in the Company for any reason, except as
otherwise stated within the Plan. Any stock dividends paid in respect of any
unvested portion of the Stock Grant will be subject to the same restrictions and
other terms and conditions that apply to the underlying Shares with respect to
which such stock dividends are issued.
11. Restrictions on Resales. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any shares
of Common Stock issued as a result of the vesting of a Stock Grant, including
without limitation (a) restrictions under an insider trading policy and
(b) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
12. Not an Employment Contract. Nothing in this Agreement restricts the right of
the Company or any of its affiliates to terminate your employment at any time,
with or without cause. The termination of employment, whether by the Company or
any of its affiliates or otherwise, and regardless of the reason therefore, has
the consequences provided for hereunder, under the Plan and under any applicable
employment or severance agreement.
13. Non-Transferability of Stock Grant. You may not assign or transfer the Stock
Grant to anyone other than by will or the laws of descent and distribution until
the Shares become vested in accordance with Section 3 or 5 hereof. The Company
may cancel the Stock Grant if you attempt to assign or transfer it in a manner
inconsistent with this Section 13.


14. Withholding of Tax and Section 83(b) Election.


a.
You understand and agree that the Company has not advised you regarding your
income tax liability in connection with the grant or vesting of the Stock Grant.
You understand that you (and not the Company) shall be solely responsible for
your own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The grant and vesting of the Stock Grant shall
be subject to all applicable income and employment tax withholdings. The Company
may refuse to release the restriction on any Shares to you until you satisfy all
applicable tax withholding obligations. You acknowledge that the Company has the
right, in its discretion, to deduct and retain without notice from shares
issuable upon vesting of the Stock Grant (or any portion thereof) or, unless
otherwise determined by the Administrator, from salary or other amounts payable
to you, shares or cash having a value sufficient to satisfy the tax withholding
obligations.







3

--------------------------------------------------------------------------------





b.
To the extent required by applicable federal, state, local or foreign law, you
shall make arrangements satisfactory to the Company in its sole discretion for
the satisfaction of any withholding tax obligations that arise by reason of
vesting of the Stock Grant or disposition of shares issued as a result of such
vesting. By accepting the Stock Grant, you agree that, unless and to the extent
you have otherwise satisfied your tax withholding obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized (but not required) to deduct and retain without notice from the
Shares in respect of the vested portion of the Stock Grant the whole number of
shares (rounding down) having a Fair Market Value on the vesting date or, if not
a trading day, the first trading day before the vesting date (as determined by
the Company consistent with any applicable tax requirements) sufficient to
satisfy the applicable Tax Withholding Obligation. If the withheld shares are
not sufficient to satisfy your Tax Withholding Obligation, you agree to pay to
the Company as soon as practicable, by cash or check or, unless otherwise
determined by the Administrator, deducted from salary or other amounts payable
to you, any amount of the Tax Withholding Obligation that is not satisfied by
the withholding of shares of Common Stock described above. Furthermore, the
Company shall have the right to deduct and withhold any such applicable taxes
from, or in respect of, any dividends or other distributions paid on or in
respect of the Common Stock comprising the Stock Grant.



c.
You are ultimately liable and responsible for all taxes owed by you in
connection with the Stock Grant, regardless of any action the Company takes or
any transaction pursuant to this Section 14 with respect to any tax withholding
obligations that arise in connection with the Stock Grant. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, or vesting of the Stock Grant or the
subsequent sale of any of the shares of Common Stock acquired upon vesting of
the Stock Grant. The Company does not commit and is under no obligation to
structure the Stock Grant to reduce or eliminate your tax liability.



d.
You understand that Section 83(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the difference between (i) the
amount (if any) paid for the Shares, and (ii) the fair market value of the
Shares on the date any restrictions on the Shares lapse. You further understand
that you may elect to be taxed at the time the Shares are granted rather than
when the applicable restrictions lapse by filing an election under Section 83(b)
of the Code with the U.S. Internal Revenue Service within 30 days from the date
of purchase of the Shares. You shall notify the Company of your intention to
make an election under Section 83(b) of the Code at least five (5) business days
before making such election and promptly provide a copy of such election to the
Company.

15. Extraordinary Corporate Transactions. You understand and agree that the
existence of this Stock Grant will not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
16. Resolution of Disputes. As a condition of this Stock Grant, you, on behalf
of yourself, your heirs, successors and personal representatives (“you and your
successors”), agree that any dispute or disagreement which may arise hereunder
shall be decided by the Administrator. You and your successors agree to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Stock Grant, and you and your successors hereby explicitly waive any right
to judicial review.
17. Payment of Purchase Price. If required by law, as a condition of this Stock
Grant, you hereby authorize the Company to set-off from any salary, wages, bonus
or other monies owed to you by the Company or any of its affiliates, the
Purchase Price for the Stock Grant.
18. General.


a.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Stock Grant. Any prior agreements, commitments or
negotiations concerning the Stock Grant are superseded.



b.
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.



4

--------------------------------------------------------------------------------





c.
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the Corporate Secretary of the Company (or to the Chief Financial
Officer if either you would receive the notice or the position is vacant). If
mailed, it should be sent by certified mail and be addressed to the foregoing
executive at the Company’s then corporate headquarters. Any notice given to you
will be addressed to you at your address as reflected on the personnel records
of the Company. You may change the address for notice by like notice to the
Company. Notice will be deemed to have been duly delivered when hand-delivered,
or, if mailed, two business days after such notice is postmarked.



d.
In the event that any provision of this Agreement is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of the
terms hereunder shall not be affected except to the extent necessary to reform
or delete such illegal, invalid or unenforceable provision.



e.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted heirs, beneficiaries, successors and
assigns.



f.
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction or effect.



g.
All questions arising under the Plan or under this Agreement shall be decided by
the Administrator in its total and absolute discretion.





COSTAR GROUP, INC.
 
 
 
 
 
Jonathan Coleman, General Counsel & Secretary
 
 
 





5

--------------------------------------------------------------------------------





ACKNOWLEDGMENT


Please confirm your acceptance of the terms and conditions of this Stock Grant
and the terms and conditions of the Plan within 60 days of issuance of this
Agreement. By confirming acceptance, you (a) acknowledge receipt of a copy of
the Plan; (b) represent that you have read and are familiar with the Plan’s
terms; (c) accept the Stock Grant subject to all of the terms and provisions of
this Agreement and of the Plan under which it is granted, as the Plan may be
amended in accordance with its terms; and (d) agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to the Stock Grant.




No one may sell, transfer, or distribute this Stock Grant or the securities that
may be issued in connection with this Stock Grant without an effective
registration statement relating thereto or an opinion of counsel satisfactory to
the Company or other information and representations satisfactory to the Company
that such registration is not required.




6